IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA18-465

                             Filed: 18 December 2018

Wake County, No. 17 CVD 600980

ERIN LYNN MARTIN, Plaintiff,

            v.

SHAWN MICHAEL MARTIN, Defendant.


      Appeal by defendant from orders entered 12 September 2017 by Judge

Margaret P. Eagles in Wake County District Court. Heard in the Court of Appeals

31 October 2018.


      Gailor Hunt Jenkins Davis Taylor & Gibbs, PLLC, by Jonathan S. Melton and
      Stephanie J. Gibbs, for plaintiff-appellee.

      Smith Debnam Narron Drake Saintsing & Myers, L.L.P., by Alicia J. Jurney
      and Kristin H. Ruth, for defendant-appellant.


      ZACHARY, Judge.


      Shawn Michael Martin (“Defendant-Husband”) appeals from the entry of a

Domestic Violence Order of Protection and an Amended Domestic Violence Order of

Protection. The trial court violated the due process rights of Defendant-Husband by

allowing Plaintiff-Wife to present evidence of alleged acts of domestic violence not

specifically pleaded in her Complaint.    Further, because the domestic violence

custody order in this case is more than one year old, it has expired and is moot.
                                       MARTIN V. MARTIN

                                        Opinion of the Court



Accordingly, the orders entered against Defendant-Husband are reversed in part and

remanded, and dismissed in part.

                          Factual and Procedural Background

      Erin Lynn Martin (“Plaintiff-Wife”) and Defendant-Husband were married on

21 June 2014, and are the parents of two minor children: Andrew and Elizabeth.1

The couple and their children moved to North Carolina from Washington on 29 May

2017. About a month later, on 3 July 2017, Plaintiff-Wife filed a Complaint and

Motion for Domestic Violence Protective Order, and the trial court entered an Ex

Parte Domestic Violence Order.

      On 12 July 2017, the Wake County Sheriff’s Office unsuccessfully attempted

to serve Defendant-Husband with the Summons, Complaint, and Ex Parte Order.

Defendant-Husband filed an “Answer to Complaint and Motion for Domestic Violence

Protective Order Counterclaim for Attorney Fees” denying all allegations of domestic

violence on 23 August 2017. Both parties consented to a 12 September 2017 hearing

on Plaintiff-Wife’s Motion for a Domestic Violence Protective Order, at which time

Defendant-Husband was officially served with the Summons, Complaint, and Ex

Parte Order.

      This matter came on for hearing on 12 September 2017 before the Honorable

Margaret P. Eagles in Wake County District Court. Following the hearing, the trial



      1   We have adopted pseudonyms for the minor children to protect their identities.

                                                -2-
                                  MARTIN V. MARTIN

                                  Opinion of the Court



court filed its Domestic Violence Order of Protection against Defendant-Husband.

Shortly thereafter, the parties came to an agreement concerning custody of the minor

children, and the trial court entered its Amended Domestic Violence Order of

Protection, granting temporary legal and physical custody of the minor children to

Plaintiff-Wife and visitation privileges with the minor children to Defendant-

Husband. Defendant-Husband timely appealed two days later on 14 September 2017.

      At the time the Domestic Violence Order of Protection was filed, dual custody

proceedings were pending in Washington and in North Carolina. The Washington

custody proceeding was scheduled to occur on 21 September 2017, nine days after the

Order of Protection was filed. The trial court settled the record on appeal on 17 April

2018, but no information concerning subsequent custody proceedings in either state

was included in the record.

                                     Discussion

      Defendant-Husband argues that the trial court erred by: (1) allowing Plaintiff-

Wife to present evidence of alleged incidents of domestic violence not specifically

pleaded in her Complaint and Motion for Domestic Violence Protective Order; (2)

entering a Domestic Violence Protective Order against Defendant-Husband without

concluding as a matter of law that an act of domestic violence had occurred; and (3)

entering a child custody order when the trial court lacked subject matter jurisdiction

over the minor children.



                                         -3-
                                  MARTIN V. MARTIN

                                  Opinion of the Court



I. Due Process

      Defendant-Husband argues that his due process rights were violated when the

trial court allowed Plaintiff-Wife to present evidence of alleged incidents of domestic

violence that were not specifically pleaded in her Complaint and Motion for Domestic

Violence Protective Order. We agree.

      We review alleged violations of constitutional rights de novo. Young v. Young,

224 N.C. App. 388, 393, 736 S.E.2d 538, 543 (2012). Both the United States and

North Carolina Constitutions provide that no person can be deprived of life, liberty,

or property without due process of law. U.S. Const. amend. XIV; N.C. Const. art. I, §

19 (“No person shall be taken, imprisoned, or disseized of his freehold, liberties, or

privileges, or outlawed, or exiled, or in any manner deprived of his life, liberty, or

property, but by the law of the land.”). “The expression ‘the law of the land’ . . . is

synonymous with the expression ‘due process of law.’ ” In re W.B.M., 202 N.C. App.

606, 615, 690 S.E.2d 41, 48 (2010) (citing State v. Ballance, 229 N.C. 764, 769, 51

S.E.2d 731, 734 (1949)). “An important check on the power of the government, the

principle of procedural due process requires that the states afford the individual a

certain level of procedural protection before a governmental decision may be validly

enforced against the individual.” DeBruhl v. Mecklenburg Cty. Sheriff’s Office, ___

N.C. App. ___, ___, 815 S.E.2d 1, 5 (2018). “Procedural due process protection ensures

that government action depriving a person of life, liberty, or property is implemented



                                         -4-
                                  MARTIN V. MARTIN

                                  Opinion of the Court



in a fair manner.” W.B.M., 202 N.C. App. at 615, 690 S.E.2d at 48. “The fundamental

premise of procedural due process protection is notice and the opportunity to be

heard.” Peace v. Emp’t Sec. Comm’n, 349 N.C. 315, 322, 507 S.E.2d 272, 278 (1998)

(citing Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542, 84 L. Ed. 2d. 494, 503

(1985)). “Moreover, the opportunity to be heard must be ‘at a meaningful time and

in a meaningful manner.’ ” Id. (quoting Armstrong v. Manzo, 380 U.S. 545, 552, 14

L. Ed. 2d. 62, 66 (1965)). “[T]he opportunity to be heard and to challenge the truth of

the adversary’s assertions is part and parcel of due process.” State v. Byrd, 363 N.C.

214, 223, 675 S.E.2d 323, 328 (2009) (citing Mullane v. Cent. Hanover Bank & Tr. Co.,

339 U.S. 306, 314, 94 L. Ed. 865, 873 (1950)).

      A domestic violence protective order may be sought by any individual residing

in this State by filing a civil action or motion “alleging acts of domestic violence

against himself or herself or a minor child who resides with or is in the custody of

such person.” N.C. Gen. Stat. § 50B-2(a) (2017). While our Supreme Court has stated

that “a defendant [must] be given notice and the opportunity to be heard before entry

of a protective order[,]” Byrd, 363 N.C. at 223, 675 S.E.2d at 328, our courts have not

yet addressed the question of whether a complainant may present evidence at trial of

claimed acts of domestic violence not alleged in the complaint.

      This Court has previously recognized that the entry of a domestic violence

protective order “involves both legal and non-legal collateral consequences.” Mannise



                                         -5-
                                  MARTIN V. MARTIN

                                   Opinion of the Court



v. Harrell, ___ N.C. App. ___, ___, 791 S.E.2d 653, 660 (2016). “A domestic violence

protective order may . . . place restrictions on where a defendant may or may not be

located, or what personal property a defendant may possess or use.” Id. at ___, 791

S.E.2d at 660. Additionally, a prior domestic violence order may be “consider[ed] . . .

by the trial court in any custody action involving [a] [d]efendant.” Smith v. Smith,

145 N.C. App. 434, 436, 549 S.E.2d 912, 914 (2001).             “[N]on-legal collateral

consequences” may also include “the stigma that is likely to attach to a person

judicially determined to have committed domestic abuse.” Id. at 437, 549 S.E.2d at

914 (brackets omitted).

      For example, this Court has recognized that “a person applying for a job, a

professional license, a government position, admission to an academic institution, or

the like, may be asked about whether he or she has been the subject of a domestic

violence protective order.” Id. (brackets omitted). Because of the potential significant

and lasting adverse collateral consequences faced by those against whom a domestic

violence protective order is entered, it is imperative that “[t]he entry of a domestic

violence protective order . . . comport with constitutional due process.” Mannise, ___

N.C. App. at ___, 791 S.E.2d at 660.

      Other jurisdictions have addressed the issue of notice, and we find their

analyses persuasive. In De Leon v. Collazo, 178 So. 3d 906 (Fla. Dist. Ct. App. 2015),

Ms. Collazo filed a “sworn petition for injunction for protection against domestic



                                          -6-
                                  MARTIN V. MARTIN

                                   Opinion of the Court



violence . . . [which] included several pages of specific allegations detailing abusive

conduct by Mr. De Leon over the course of their relationship.” Id. at 907. However,

at the hearing, “Ms. Collazo testified to a number of acts and events that were not

included in her sworn petition.” Id. Although Mr. De Leon objected to the testimony,

the trial court entered the permanent injunction. Id. at 908. The appellate court held

that the admission into evidence of the unpleaded allegations violated Mr. De Leon’s

due process rights “because he was given neither notice of the allegations . . . nor a

full and fair opportunity to prepare to meet those allegations.” Id. at 908-09.

      Further, in H.E.S. v. J.C.S., 815 A.2d 405 (N.J. 2003), the plaintiff filed a

domestic violence complaint against the defendant detailing specific allegations of

abuse. Id. at 408-09. At the hearing, the plaintiff testified during direct examination

about an incident alleged in her complaint, and was then asked by counsel “whether

[the] defendant had ever acted that way before.” Id. at 409. Defense counsel objected

on the grounds that the complaint failed to give notice of past acts of domestic

violence. Id. Over the defendant’s objection, the trial court allowed the plaintiff to

testify to the unpleaded prior acts of domestic violence committed by the defendant.

Id. On appeal, the New Jersey Supreme Court held that allowing testimony of

allegations not pleaded in the complaint “constitute[d] a fundamental violation of due

process . . . convert[ing] a hearing on a complaint alleging one act of domestic violence




                                          -7-
                                  MARTIN V. MARTIN

                                   Opinion of the Court



into a hearing on other acts of domestic violence which [we]re not even alleged in the

complaint.” Id. at 414.

      Here, on 3 July 2017, Plaintiff-Wife filed a Complaint and Motion for Domestic

Violence Protective Order that included paragraphs of allegations as well as an

addendum of “Additional DVPO details” listing alleged acts occurring before the

Complaint was filed. However, at the hearing, Plaintiff-Wife testified to several acts

that were not pleaded in her Complaint. For example, Plaintiff-Wife testified that on

16 and 30 June 2017 Defendant-Husband “verbally got really loud and started

yelling” and “slammed the bathroom door in my face and said, ‘Shut the f*** up.’ ”

Plaintiff-Wife further testified that one night after she locked herself in her bedroom,

Defendant-Husband got a key and unlocked the bedroom door. Although Defendant-

Husband said he came in to get his phone charger, Plaintiff-Wife grabbed her purse

because she did not know what he was going to do. In addition, Plaintiff-Wife testified

that Defendant-Husband “laid [their son] down to the ground [and his] head actually

whiplashed back and hit his head really hard[,]” and that Defendant-Husband

exhibited aggressive driving and road rage. Plaintiff-Wife’s mother corroborated her

daughter’s testimony regarding Defendant-Husband’s behavior.

      Defendant-Husband objected to the admission of testimony regarding

incidents not alleged in Plaintiff-Wife’s Complaint, which the trial court overruled.

Likewise, in Defendant-Husband’s oral motion to dismiss, Defendant-Husband



                                          -8-
                                  MARTIN V. MARTIN

                                   Opinion of the Court



argued that “all of the things that she’s brought up today are things that aren’t even

listed on her Complaint which brought her to the Court in the first place.” The trial

court also denied Defendant-Husband’s motion to dismiss. In its order granting the

Domestic Violence Order of Protection, the trial court included several of the

unpleaded allegations as findings.

      Plaintiff-Wife argues in response that because N.C. Gen. Stat. § 50B-2(a) does

not require allegations of “specific acts of domestic violence” and N.C. Gen. Stat. § 1A-

1, Rule 9 does not include averments of domestic violence as matters that must be

pleaded with specificity, then Plaintiff-Wife’s Complaint properly alleged acts of

domestic violence, and testimony supporting the unpleaded allegations was properly

admitted into evidence at trial. We disagree.

      The domestic violence statutes in Florida, Fla. Stat. § 741.30 (2012), and New

Jersey, N.J. Stat. §§ 2C:25-17 to -35 (2000), are substantially similar to Chapter 50B

of the North Carolina General Statutes. The Florida statute provides that “[t]he

sworn petition shall allege the existence of such domestic violence and shall include

the specific facts and circumstances upon the basis of which relief is sought.” Fla.

Stat. § 741.30(3)(a) (2012) (emphasis added). New Jersey law provides that “[a]

victim may file a complaint alleging the commission of an act of domestic violence.”

N.J. Stat. § 2C:25-28(a) (2000) (emphasis added). While the Florida statute calls for

“specific facts and circumstances” and the New Jersey statute requires an allegation



                                          -9-
                                  MARTIN V. MARTIN

                                  Opinion of the Court



of “an act of domestic violence,” both states’ appellate courts have held that the

admission of testimony concerning unpleaded acts of domestic violence violates due

process. See De Leon, 178 So. 3d at 908 (“[C]onsideration of these significant and

substantial—but unpled—allegations deprived Mr. De Leon of his right to due

process.”) and H.E.S., 815 A.2d at 414 (stating that it is “a fundamental violation of

due process to convert a hearing on a complaint alleging one act of domestic violence

into a hearing on other acts of domestic violence which are not even alleged in the

complaint”). The presence or absence of the word “specific” in a domestic violence

statute does not affect a defendant’s due process rights to notice and an opportunity

to be heard.

      Further, Plaintiff-Wife is mistaken in arguing that a domestic violence

defendant is not entitled to notice of the specific acts alleged simply because Chapter

50B actions are not among the list of “special matters” that must be pleaded with

specificity under N.C. Gen. Stat. § 1A-1, Rule 9. Section 50B-2(a) applies to any civil

action or motion seeking entry of a domestic violence protective order under Chapter

50B, while Rule 9 of the North Carolina Rules of Civil Procedure is a more general

rule that is not intended to provide an exhaustive list of matters required to be

pleaded with specificity. See, e.g., N.C. Gen. Stat. § 1A-1, Rule 9 (2017) (requiring

that averments of fraud, duress, mistake, and condition of the mind, among others,

must be stated with particularity). The comment to Rule 9 states that “[t]his rule is



                                         - 10 -
                                   MARTIN V. MARTIN

                                    Opinion of the Court



designed to lay down some special rules for pleading in typically recurring contexts

which have traditionally caused trouble when no codified directive existed.” Id. § 1A-

1, Rule 9, cmt. (emphases added). Plaintiff-Wife alternatively contends that Rule 8’s

general pleading standard applies and that a litigant seeking a domestic violence

protective order must file only “[a] short and plain statement of the claim sufficiently

particular to give the court and the parties notice of the transactions, occurrences, or

series of transactions or occurrences, intended to be proved showing that the pleader

is entitled to relief.” Id. § 1A-1, Rule 8. This argument is inapposite. Litigants are

entitled to due process in all forms of litigation.

      It is clear that Plaintiff-Wife testified to several alleged acts of domestic

violence that were not pleaded in her complaint. Defendant-Husband was not on

notice of and could not have anticipated these allegations and prepared an adequate

defense against them. We hold that the admission of testimony of domestic violence

not otherwise pleaded in a complaint and motion for a domestic violence protective

order violates a defendant’s right to due process.         Accordingly, we reverse the

Domestic Violence Order of Protection and Amended Domestic Violence Order of

Protection entered against Defendant and remand to the trial court for further

proceedings consistent with this holding. We need not address Defendant-Husband’s

argument that the trial court erred in entering the Orders without concluding as a

matter of law that an act of domestic violence occurred.



                                           - 11 -
                                  MARTIN V. MARTIN

                                  Opinion of the Court



II. Temporary Child Custody Order

      Defendant-Husband further argues that the trial court lacked jurisdiction to

enter a custody order regarding the parties’ minor children. Because the temporary

order has expired, this argument is moot.

      In its Amended Domestic Violence Order of Protection entered on 12

September 2017, the trial court granted temporary custody of the minor children to

Plaintiff-Wife.   It was contemplated by the trial court and the parties that the

temporary custody order would remain in force until the entry of a permanent order,

either in Washington or in North Carolina. Regardless, a grant of temporary custody

in a Chapter 50B order cannot last longer than one year. N.C. Gen. Stat. § 50B-

3(a1)(4) (2017) (“A temporary custody order entered pursuant to this Chapter shall

be without prejudice and shall be for a fixed period of time not to exceed one year.”).

Moreover, under a Chapter 50B protective order, the grant of temporary custody

cannot be renewed. Id. § 50B-3(b) (“[A] temporary award of custody entered as part

of a protective order may not be renewed to extend a temporary award of custody

beyond the maximum one-year period.”). As a result, the custody order in the instant

case necessarily expired no later than 12 September 2018, more than one month

before the matter was heard by this Court. “A case is moot when a determination is

sought on a matter which, when rendered, cannot have any practical effect on the

existing controversy. . . . [T]he proper procedure for a court to take upon a



                                         - 12 -
                                  MARTIN V. MARTIN

                                   Opinion of the Court



determination that [an issue] has become moot is dismissal of the action.” Roberts v.

Madison Cty. Realtors Ass’n, 344 N.C. 394, 398-99, 474 S.E.2d 783, 787 (1996)

(citations and quotation marks omitted). Accordingly, this argument is dismissed as

moot.

                                     Conclusion

        The trial court violated Defendant-Husband’s due process rights by allowing

Plaintiff-Wife to testify to alleged incidents of domestic violence that were not pleaded

in Plaintiff-Wife’s Complaint. In addition, Defendant-Husband’s argument that the

trial court lacked jurisdiction to make a custody determination for the minor children

is moot, in that the custody portion of the order has expired and cannot be renewed.

As a result, we reverse the trial court’s Domestic Violence Order of Protection and

Amended Domestic Violence Order of Protection entered against Defendant-

Husband, and dismiss the custody determination as moot. We remand the case for

further proceedings consistent with this opinion.

        REVERSED IN PART AND REMANDED; DISMISSED IN PART.

        Judges CALABRIA and TYSON concur.




                                          - 13 -